Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 21 is objected to because of the following informalities:  The limitation reading “wherein the expandable section sealing about the lower member and the shroud as the lower member moves between the plurality of cut depth positions relative to the shroud, and the first expandable section sealing about the lower member and the upper member as the upper member moves between the plurality of cut angle positions relative to the lower member” should read: “wherein the expandable section seals about the lower member and the shroud as the lower member moves between the plurality of cut depth positions relative to the shroud, and the first expandable section seals about the lower member and the upper member as the upper member moves between the plurality of cut angle positions relative to the lower member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 4, reading: “the blade is at least partially disposed within the debris chamber defined by the shroud” is indefinite.  First, it is not clear what part is being claimed as being defined by the shroud; e.g. the blade?  The debris chamber?  In either case, since no part has previously been claimed as being defined by a shroud, this limitation lacks antecedent basis.  
The limitation of Claim 16, reading: “the blade is at least partially disposed within the debris chamber defined by the shroud” is indefinite.  First, it is not clear what part is being claimed as being defined by the shroud; e.g. the blade?  The debris chamber?  In either case, since no part has previously been claimed as being defined by a shroud, this limitation lacks antecedent basis. 
The limitation of Claim 21, reading: “a first expandable section disposed between the shroud and the platform assembly and a second expandable section disposed between the upper member and the lower member defined by flexible bellows:” is indefinite.   it is unclear what structure is “defined by flexible bellows”. The lower member? The second expandable section? Both the first and second expandable sections? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 11-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20060053629, Martin in view of USPN 4875398, Taylor.
Regarding Claim 2, Martin discloses a cutting device comprising: 
a motor 2 for driving a cutting blade 4 to cut material (par 0019);
 a shroud 24 defining a debris chamber into which material debris generated by the cutting blade during cutting is received (par 0034); 
a source of vacuum 8 in fluid communication with the debris chamber (par 0020); a vacuum conduit 14 defining a vacuum path extending between the debris chamber and the source of vacuum (par 0024); 
a base plate 5 defining an opening for receiving the cutting blade (fig 1); and 
a height adjustment block (part of base 5 to which the adjuster 22 is attached, shown in fig 9) connecting the shroud to the base plate (fig 9), the height adjustment block configured to move the base plate between a plurality of cut depth positions relative to the shroud (par 0035).
Regarding Claim 6, in Martin the device includes a vacuum housing 9 wherein the source of vacuum includes a vacuum impeller 8 coupled to the motor and disposed in the vacuum housing (par 0020), the vacuum housing defining a vacuum chamber in fluid communication with the debris chamber (fig 1, par 0020-0022).
Regarding Claim 7, in Martin the device includes a collection container 11 wherein the vacuum housing includes an exhaust port 10’ for directing the material debris into the collection container (par 0022).
Regarding Claim 8, in Martin the device includes the shroud further comprises a side window 12 including a transparent section (par 0023).
Regarding Claim 9, in Martin the device includes an expandable section (15) disposed between the shroud and the base plate (fig 1).
Regarding Claim 11, in Martin the device includes a transparent blade window.
Regarding Claim 12, Martin discloses a motor 2 for driving a cutting blade 4 to cut material (par 0019); 
a shroud 24 configured to at least partially enclose the cutting blade, the shroud defining a debris chamber into which material debris generated by the cutting blade during cutting is received (par 0023-0025); 
a source of vacuum 8 in fluid communication with the debris chamber (par 0020); 
a vacuum conduit 14 defining a vacuum path extending between the debris chamber and the source of vacuum (par 0024); a platform 5 assembly coupled to the shroud 24 and including: an upper member (12 and 13) defining an upper opening (see annotated fig 4 below) for receiving the cutting blade (par 0023); 
a lower member (platform 5) defining a lower opening for receiving the cutting blade (See annotated fig 4 below), the lower member being movable between a plurality of cut depth positions relative to the shroud (par 0023); and a pivot joint 22 coupling the lower member to the upper member wherein the lower member is pivotable between a plurality of cut angle positions in which a relative angle between the upper member and the lower member is varied (par. 0035); and 
an expandable section 15 disposed between the shroud and the platform assembly (fig 1).
a light source on the shroud and configured to illuminate the debris chamber.

    PNG
    media_image1.png
    680
    796
    media_image1.png
    Greyscale

Regarding Claim 17, in Martin the device includes a transparent blade window 12 disposed between the shroud 15 and the platform assembly (see fig 1).
Regarding Claim 20, in Martin the  device includes a vacuum housing 9 wherein the source of vacuum includes a vacuum impeller 8 coupled to the motor and disposed in the vacuum housing (par 0020-0022), the vacuum housing defining a vacuum chamber in fluid communication with the debris chamber (par 0020-0022) and a collection container 11 wherein the vacuum housing includes an exhaust port 10’ for directing the material debris into the collection container (par 0022).

Martin lacks a light source in communication with the shroud and configured to illuminate the debris chamber (Claims 2 and 12), Martin lacks a light source on the shroud and configured to illuminate the debris chamber (Claim 12). 
Taylor discloses a Retractable Dust Control Hood And Guard For Rotary Table Saw like the dust shroud enclosed saw of the present invention and discloses that such an assembly includes a light source (lamp 76, fig 4, col. 2 lines 40-55) in communication with the shroud (col. 2 lines 40-55) and configured to illuminate the debris chamber (col. 2 lines 40-55) in order to illuminate the work area generally under the interior of the hood when the hood is in a working position (col. 2 lines 40-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by including a light source in communication with the shroud and configured to illuminate the debris chamber in order to illuminate the work area generally under the interior of the hood when the hood is in a working position as taught by Taylor.

Claims 3, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Taylor and further in view of USPN 7066627, Chen.
Regarding Claims 3, 14 and 18-19, the Martin apparatus as modified by Taylor discloses all the limitations of Claims 2 and 12 as discussed above. 
Modified Martin lacks the apparatus having a laser guide mounted to the shroud, wherein at least one of the light source and the laser guide is selectively operated independent of actuation of the motor (Claims 3 and 18) wherein the light source is selectively operated independent of actuation of the motor (claim 14 and 19).
Chen discloses a Laser Light Beam Guiding Device On A Stone Cutter like the shroud enclosed saw apparatus of the present invention and discloses that such an assembly includes a laser guide 10 mounted to a shroud 3, wherein the laser guide is selectively operated independent of actuation of the motor (since the laser apparatus comprises a battery 19, and thus may be powered independently of the motor of the saw being powered), in order to provide a light source on the shroud for displaying a cut line of the saw in a manner that is adjustable (par 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by including a laser guide mounted to the shroud, wherein at the laser guide is a light source and is selectively operated independent of actuation of the motor in order to provide a light source on the shroud for displaying a cutline of the saw in a manner that is adjustable as taught by Chen.

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Taylor and further in view of USPN 8186067, Onose.
Regarding Claims 4-5, the Martin apparatus as modified by Taylor discloses all the limitations of Claims 2 and 12 as discussed above. 
Martin also includes, per Claim 5, the blade is at least partially disposed within the debris chamber defined by the shroud (see fig 1).
Modified Martin lacks the apparatus wherein the light source is a plurality of light sources (claim 4) and wherein the blade is at least partially disposed within the debris chamber defined by the shroud and the plurality of light sources are arranged on a first side and a second side of the shroud such that a first side and a second side of the blade is illuminated within the debris chamber (Claim 5).
Onose discloses a Portable Circular Saw Having Light Irradiation Unit like the shroud enclosed saw apparatus of the present invention and discloses that such an assembly includes an irradiation unit (5) 10 mounted to a shroud portion (4) of the saw, wherein the light source is a plurality of light sources (53 and 54) (Claim 4), wherein the plurality of light sources are arranged on a first side and a second side of the shroud such that a first side and a second side of the blade is illuminated within the debris chamber (see fig 2 and 6, and the text of claim 1 of Onose where it is noted that “the light irradiation unit emits a light from both sides of the circular saw blade to illuminate a region including a leading end portion of the circular saw blade”), in order to illuminate a blade edge of a saw during cutting (col. 4 lines 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by including the light source being a plurality of light sources (claim 4) and wherein the blade is at least partially disposed within the debris chamber defined by the shroud and the plurality of light sources are arranged on a first side and a second side of the shroud such that a first side and a second side of the blade is illuminated within the debris chamber (Claim 5) in order to not only illuminate the space within the shroud as already taught in Martin but to also illuminate a blade edge of a saw during cutting, and the space within the shroud surrounding the blade as taught by Onose.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Taylor and further in view of USPGPUB 20020021947, Hoffman.
Regarding Claim 10, the Martin apparatus as modified by Taylor discloses all the limitations of Claim 9 as discussed above. 
Modified Martin lacks the apparatus having the expandable section being transparent.
Chen discloses a Dust-proof Element And A Method Of Its Use In An Electrical Hand-held Tool And With A Working Tool like the shroud enclosed cutter apparatus of the present invention and discloses that in the prior art related to dust collection systems for cutting tools it is known to include an expandable section (in the form of a bellows) where the bellows is transparent (par 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by including the expandable section being transparent in order to allow a user to see the portion of the blade that is surrounded by the bellows during cutting, which can be beneficial to enhance the ability to use the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Taylor and further in view of USPGPUB 20020197123, Kopras.
Regarding Claim 10, the Martin apparatus as modified by Taylor discloses all the limitations of Claim 12 as discussed above. 
Modified Martin lacks the apparatus wherein the light source is automatically operated when the motor is actuated.
Kopras discloses a Power Tool With Light Emitting Diode like the lighted power tool of the present invention and discloses that in in such an apparatus it is known to include a light source (LEDs recited in claim 3 of Kopras) that is automatically operated when a motor thereof is actuated (claim 3 of Kopras).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin by including the light source of Modified Kopras being automatically operated when the motor is actuated in order to have the light automatically shine within the shroud without the user having to take any additional actions, thereby saving time and effort for the user.

Claims Not Subject to Prior Art Rejection
Claim 21 has not been rejected using a prior art rejection.  However, no determination of allowability can be made in view of the 35 USC 112 issues presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20160332244, and 20100116112 each comprise state of the art dust collection assemblies for saws while US20050098012 and 20040049927 disclose state of the art cutting tools with illuminating members thereon, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724